IN THE SUPREME COURT OF THE STATE OF DELAWARE

STEADFAST INSURANCE                     §
COMPANY,                                §   No. 322, 2019
                                        §
      Plaintiff Below–                  §   Court Below – Superior Court
      Appellant,                        §   of the State of Delaware
                                        §
      v.                                §   C.A. No. N18C-03-291
                                        §
DBI SERVICES, LLC,                      §
                                        §
      Defendant Below–                  §
      Appellee.                         §

                          Submitted: July 25, 2019
                           Decided: July 31, 2019

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                      ORDER

      Upon consideration of the notice of interlocutory appeal, the supplemental

notice of appeal, and the documents attached thereto, it appears to the Court that:

      (1)    The plaintiff below, Steadfast Insurance Co. (“Steadfast”), has

petitioned this Court under Supreme Court Rule 42 to accept an interlocutory

appeal from a June 24, 2019 Superior Court order. The Superior Court’s decision

granted the partial motion for summary judgment filed by DBI Services, LLC

(“DBI Services”), and denied the cross-motion for summary judgment filed by

Steadfast. On July 3, 2019, Steadfast filed an application for certification to take

an interlocutory appeal in the Superior Court.         DBI Services opposed the
application. The Superior Court refused the application in a detailed order dated

July 25, 2019, explaining why interlocutory review of its decision, which involved

issues of contract interpretation, was not warranted under the principles and criteria

of Supreme Court Rule 42(b).

        (2)     Applications for interlocutory review are addressed to the sound

discretion of the Court.1 In the exercise of its discretion and giving great weight to

the trial court’s review, this Court has concluded that the application for

interlocutory review does not meet the strict standards for certification under

Supreme Court Rule 42(b).          Exceptional circumstances that would merit

interlocutory review of the Superior Court’s decision do not exist in this case,2 and

the potential benefits of interlocutory review do not outweigh the inefficiency,

disruption, and probable costs caused by an interlocutory appeal.3

        NOW, THEREFORE, IT IS ORDERED that the interlocutory appeal is

REFUSED.

                                       BY THE COURT:


                                       /s/ James T. Vaughn, Jr.
                                       Justice




1
  Del. Supr. Ct. R. 42(d)(v).
2
  Del. Supr. Ct. R. 42(b)(ii).
3
  Del. Supr. Ct. R. 42(b)(iii).


                                          2